DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101 
NEW 2015: 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or compositionof matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following. 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a naturalphenomenon, or an abstract idea) without significant more. 
Claims 1-15 are directed to a device whose material is customized/ configured to performe some functions without significant more.
The claim(s) do not include additional elements that are sufficient to amount tosignificantly more than the judicial exception because the claims at issue are of a high level of generality, which amount to nothing significant more than an abstract idea which are well-understood, routine and conventional activities previously known(In re Alice). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: the wall being customized, the container being customized, configuring the thermochromic material – claims 1, 11.
Because this claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1 -2, 4-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockman et al. 20100323130) [hereinafter Cockman] in view of Yang et al. (U.S. 20120322182) [hereinafter Yang].
Cockman discloses in Figs. 2-3 a device/ container (bottle/ mug) made/ customized to hold a specific, i..e., coffee, water (thus, not any) liquid/ fluid whose wall is comprising of such a thermochromic material that is configured to changes color from red (thus, blocking some wavelengths of light) to clear [0028] (transparent to light, thus, would allow a visual inspection) on a warm (first temperature) touch/ hand touch or cold human hand touch [0028] (manipulated by a human/ sensitive to a human hand temperature), thus at the particular temperatures. The portion of the container that is not touched does not change the color/ stays red/ thus, inherently, it would block at least some of visible light wavelengths/ visual spectrum, as well known in the art of optical physics.
Although, It is considered that the thermochromic material could be selected/ configured in such a way that it would block an undesired light, thus, the light that could inadvertently affect (cool or heat) the fluid/ content of the container, thus, light to which the fluid could be sensitive, Cockman does not explicitly describe/ teach this limitation.
However, Yang teaches that a light blocking (Abstract) (particularly customized) thermochromic material that exhibits a black color/ opaque (blocks undesired light/ wavelength) at a temperature below threshold temperature and becomes transparent at a temperature above the threshold temperature [0011].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to block the light that could somehow affect the fluid in the container, so as to protect the fluid from harsh environment, as very well known in the art.
They do not explicitly teach the limitations of claims 6-7, 13,15 and the remaining limitations of the remaining claims.
Official Notice is taken with respect to claims 6, 7, 15: having the first temperature as a room/ ambient/ below ambient temperature, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the room/ ambient temperature, since most fluids are being stored at the ambient/ room temperature.
Official Notice is taken with respect to claim 13: it is considered that the wavelengths of light could be selected within an UV spectrum, because the use of the particular thermochromic material, i.e., being transparent and then opaque/ translucent to some wavelength of light, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention under the particular temperature. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the thermochromic material with the particular/ desired response to the temperature/ light/ touch, so as to satisfy the intended use by having a known material, the material that, as known in the art, could be easily modified. It is considered that the container could be placed at any location including a laboratory setting, e.g., for testing during manufacturing, etc.

It is also considered, and known in the art, that the temperature could be controlled by initially having the container at room temperature and then adding a fluid at a second temperature and visually inspecting the change in color of the container.
The method steps will be met during the normal operation of the container stated above.
           Claims 1-2, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fremin (U.S. 4919983) in view of Yang.
For claims 1-2, 12: Fremin discloses in Figs. 1-4 a method/ device/ container
customized/ made for holding a particular/ specific fluid, the container comprising: a thermochromic wall comprising a particular/ customized material/ film transmitting/ transparent to some wavelengths of light to which a specific fluid that is within the container is sensitive when the container is at a first (ambient/ room) temperature, and the thermochromic material blocking (translucent) at least some wavelengths of light when the container is at a second (higher) temperature, allowing a visual inspection through the wall / visual light/ visual spectrum.
For claim 8: when the container is entirely filed with a fluid of a second (higher) temperature, it would become translucent (blocking some wavelengths of light).
For claim 9: when the container is partially (second portion) filed with a fluid at a second (higher) temperature, the second portion will become translucent.
For claim 11: It is considered that the temperature could be controlled by a visual inspection, without touch by a human hand, when the wall is at the transparent state (first temperature).

Although, It is considered that the thermochromic material could be selected (customized) such that it would block an undesired light, thus, the light that could inadvertently affect (cool or heat) the fluid/ content of the container, thus, light to which the fluid could be sensitive, Fremin does not explicitly teach this limitation and the remaining limitations of the remaining claims.
However, Yang teaches that a light blocking thermochromic material exhibits a black color (blocks undesired light/ wavelength) at a temperature below threshold temperature and becomes transparent at a temperature above the threshold temperature [0011].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to block the light that could somehow affect the fluid in the container, so as to protect the fluid from harsh environment, as very well known in the art.
Fremin does not explicitly teach the remaining limitations of the remaining claims.
Official Notice is taken with respect to claim 5, 14, 15: having a first temperature as a human hand/ body temperature, or room temperature is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the human hand/ human body temperature, since the choice of the temperature would depend on the particular fluid stored in the container.
Official Notice is taken with respect to claims 6, 7: having the first temperature as a room/ below room/ ambient temperature, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch. 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the room/ ambient temperature, since most fluids are being stored at the ambient/ room/ or below room temperature.
Official Notice is taken with respect to claim 13: it is considered that the wavelengths of light could be selected within an UV spectrum, because the use of the particular thermochromic material, i.e., being transparent and then opaque/ translucent to some wavelength of light, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention under the particular temperature. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the thermochromic material with the particular/ desired response to the temperature/ light/ touch, so as to satisfy the intended use by having a known material, the material that, as known in the art, could be easily modified. For claim 10: It is considered that any wall of any container could be made of a thermochromic material.
It is also considered, and known in the art, that the temperature could be controlled by initially having the container at room temperature and then adding a fluid at a second temperature and visually inspecting the change in color of the container.
The method steps will be met during the normal operation of the container stated above.
            Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fremin (U.S. 4919983) and Yang, as applied to claims above, and further in view of Gluck (U.S. 7556425).
Fremin and Yang disclose the device as stated above.
They do not explicitly teach the limitations of claims 3, 10.
Gluck discloses a thermochromic material in the form of ink or film to cover a wall of a container in Figs. 1-3. Thus, it is considered that any wall of any container (pipette tip) could be overcoated with a thermochromic film or ink.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the thermochromic material in the form of ink or film covering the wall of the container, so as to allow the user to easily attach such a thermochromic material to any container of interest.
           Claims 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockman and Yang, as applied to claims above, and further in view of Gluck (U.S. 7556425).
Cockman and Yang disclose the device as stated above.

They do not explicitly teach the limitations of claims 3, 10.
Gluck discloses a thermochromic material in the form of ink or film to cover a wall of a container in Figs. 1 -3. Thus, it is considered that any wall of any container (pipette tip) could be overcoated with a thermochromic film or ink, so as to protect the content of the pipette from the light/ environment/ temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the thermochromic material in the form of ink or
film covering the wall of the container, so as to allow the user to easily attach such a thermochromic material to any container of interest.
             Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockman et al. 20100323130) [hereinafter Cockman] in view of Dean et al.
(U.S. 20060054526) [hereinafter Dean],
Cockman discloses in Figs. 2-3 a device/ container made/ customized to hold a specific (not any) liquid/ fluid whose wall is comprising of such (selected) a thermochromic material that is configured to change color from red (blocking some wavelengths of light) to clear (transparent to light, thus, allows a visual inspection) on a warm (first temperature) touch/ hand touch or cold human hand touch [0028] (manipulated by a human/ sensitive to a human hand temperature). The portion of the container that is not touched does not change the color/ stays red/ thus, inherently, it would block at least some of visible light wavelengths/ visual spectrum.
Although, It is considered that the thermochromic material could be selected such that it would block an undesired light, thus, the light that could inadvertently affect (cool or heat) the fluid/ content of the container, thus, light to which the fluid could be sensitive, Cockman does not explicitly teach this limitation, and the remaining limitations of the remaining claims.
For claim 1: However, Dean discloses a device in the field of applicant’s endeavor wherein a container comprising a sensitive medical article has a wall made of a color changing mixture [0010] (thermochromic) or a layer on an outside wall of the container, the material is blocking an outside light/ undesired light from contacting the content of the container when becomes colored [0029].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to block the light that could somehow affect the fluid in the container, so as to protect the fluid from harsh environment, as very well known in the art.
For claims 3, 10: Dean teaches that thermochromic material could also be in the form of a coating/ film on the outside wall of the container. Thus, it is considered that any wall of any container (pipette tip) could be overcoated with a thermochromic film or ink, so as to protect the content of the pipette from the light/ environment/ temperature. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the thermochromic material in the form of ink or film covering the wall of the container, so as to allow the user to easily attach such a thermochromic material to any container of interest, in order to control its temperature/ condition.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to block the light that could somehow affect the fluid in the container, so as to protect the fluid from harsh environment, as very well known in the art.

They do not explicitly teach the limitations of claims 6-7, 13, 15, and the remaining claims.
Official Notice is taken with respect to claims 6, 7, 15: having the first temperature as a room/ ambient/ below ambient temperature, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using
routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the room/ ambient temperature, since most fluids are being stored at the ambient/ room temperature.
Official Notice is taken with respect to claim 13: it is considered that the wavelengths of light could be selected within an UV spectrum, because the use of the particular thermochromic material, i.e., being transparent and then opaque/ translucent to some wavelength of light, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention under the particular temperature. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the thermochromic material with the particular/ desired response to the temperature/ light/ touch, so as to satisfy the intended use by having a known material, the material that, as known in the art, could be easily modified. It is considered that the container could be placed at any location including a laboratory setting, e.g., for testing during manufacturing, etc.
It is also considered that the temperature could be controlled by initially having the container at room temperature and then adding a fluid at a second temperature and visually inspecting the change in color of the container.
The method steps will be met during the normal operation of the container stated above.
           Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fremin (U.S. 4919983) in view of Dean.
For claims 1-2, 12: Fremin discloses in Figs. 1-4 a method/ device/ a particular/ customized/ selected container for holding a particular (not any)/ specific fluid,
the container comprising:
a wall comprising a particular/ configured thermochromic material/ film transmitting/ transparent to some wavelengths of light to which the fluid is sensitive when the container is at a first (ambient/ room) temperature, and the thermochromic material blocking (translucent) at least some wavelengths of light when the container is at a second (higher) temperature, allowing a visual inspection through the wall / visual light/ visual spectrum.
For claim 8: when the container is entirely filed with a fluid of a second (higher) temperature, it would become translucent (blocking some wavelengths of light).

For claim 9: when the container is partially (second portion) filed with a fluid at a second (higher) temperature, the second portion will become translucent.
For claim 11: It is considered that the temperature could be controlled by a visual inspection, without touch by a human hand, when the wall is at the transparent state (first temperature).
Although, It is considered that the thermochromic material could be selected such that it would block an undesired light, thus, the light that could inadvertently affect (cool or heat) the fluid/ content of the container, thus, light to which the fluid could be sensitive, Fremin does not explicitly teach this limitation.
For claim 1: However, Dean discloses a device in the field of applicant’s endeavor wherein a container comprising a sensitive medical article has a wall made of a color changing mixture [0010] or a layer on an outside wall of the container, the material is blocking an outside light/ undesired light from contacting the content of the container when becomes colored [0029].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to block the light that could somehow affect the fluid in the container, so as to protect the fluid from harsh environment, as very well known in the art.
For claims 3, 10: Dean teaches that thermochromic material could also be in the form of a coating/ film on the outside wall of the container. Thus, it is considered that any wall of any container (pipette tip) could be overcoated with a thermochromic film or ink, so as to protect the content of the pipette from the light/ environment/ temperature. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the thermochromic material in the form of ink or film covering the wall of the container, so as to allow the user to easily attach such a thermochromic material to any container of interest, in order to control its temperature/ condition.
Fremin does not explicitly teach all the limitations of claims 5-7, 13-14, and the remaining limitations of the remaining claims.
Official Notice is taken with respect to claim 5, 14: having a first temperature as a human hand/ body temperature, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the human hand/ human body temperature, since the choice of the temperature would depend on the particular fluid stored in the container.
Official Notice is taken with respect to claims 6, 7: having the first temperature as a room/ below room/ ambient temperature, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured. See in re Boesch. 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to make the container of the material capable of operating at the room/ ambient temperature, since most fluids are being stored at the ambient/ room/ or below room temperature.
Official Notice is taken with respect to claim 13: it is considered that the wavelengths of light could be selected within an UV spectrum, because the use of the particular thermochromic material, i.e., being transparent and then opaque/ translucent to some wavelength of light, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention under the particular temperature. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the thermochromic material with the particular/ desired response to the temperature/ light/ touch, so as to satisfy the intended use by having a known material, the material that, as known in the art, could be easily modified. It is also considered that the temperature could be controlled by initially having the container at room temperature and then adding a fluid at a second temperature and visually inspecting the change in color of the container.
For claim 10: It is considered that any wall of any container could be made of a thermochromic material.
It is considered that the container could be placed at any location including a laboratory setting, e.g., for testing during manufacturing, etc.

The method steps will be met during the normal operation of the container stated above.
Response to Arguments
Applicant's arguments filed 05/13/21 have been fully considered but they are not persuasive. 
Applicant states that Cockman does not teach the limitation including: “the container being customized to the specific fluid by configuring the thermochromic material to block a wavelength of light to which the specific fluid is sensitive”.
This argument is not persuasive because thermochromic materials are very well known in the art as materials changing their properties from being transparent/ semitransparent (transmitting some light) to opaque (blocking some lights). Cockman teaches a vessel whose walls changing their properties from transparent to opaque. Applicant does not claim the particular thermochromic material/ material content, which would respond to the particular light wavelength and satisfy to the particular fluid. No particular light and particular fluid also being claimed/ described in the claims.
Therefore, it is considered that any thermographic material could be modified/ customized by modifying its composition so as to transmit some light/ block another light so as not to harm a specific vessel content/ fluid.
Applicant states that Young, using as a secondary reference does not teach to customize the thermochromic material to block the light to which the specific fluid is sensitive.
This argument is not persuasive because Young teaches the material that exhibits a black color at some temperature, thus, becomes opaque, thus, blocks the light at some/ the temperature, thus, at the temperature that could be undesired/ harming, the temperature to which the fluid is sensitive.
Applicant states that Dean “add nothing to the teaching of Cockman” to reject the claims.
This argument is not persuasive because Dean discloses a device in the field of applicant’s endeavor wherein a container comprising a sensitive medical article has a wall made of a color changing mixture [0010] or a layer on an outside wall of the container, the material is blocking an outside light/ undesired light from contacting the content of the container when becomes colored [0029].
Applicant states that Fremin does not teach the limitation including: “the container being customized to the specific fluid by configuring the thermochromic material to block a wavelength of light to which the specific fluid is sensitive”.
This argument is not persuasive because Fremin discloses in Figs. 1-4 a method/ device/ container customized/ made for holding a particular/ specific fluid, the container comprising: a wall comprising a particular/ customized thermochromic material/ film transmitting/ transparent to some wavelengths of light to which a specific fluid that is within the container is sensitive when the container is at a first (ambient/ room) temperature, and the thermochromic material blocking (translucent) at least some wavelengths of light when the container is at a second (higher) temperature, allowing a visual inspection through the wall / visual light/ visual spectrum.
When the container is entirely filed with a fluid of a second (higher) temperature, it would become translucent (blocking some wavelengths of light). When the container is partially (second portion) filed with a fluid at a second (higher) temperature, the second portion will become translucent.
Although, It is considered that the thermochromic material could be selected (customized) such that it would block an undesired light, thus, the light that could inadvertently affect (cool or heat) the fluid/ content of the container, thus, light to which the fluid could be sensitive, Fremin does not explicitly teach this limitation and the remaining limitations of the remaining claims. Yang covers this limitation not explicitly covered by Fremin.
Applicant argues that the specific fluid of Cockran/ or Fremin is anot a specific fluid as claimed and that the references do not teach that the container is customized to hold a specific fluid and to block a wavelength to which the specific fluid is sensitive. This argument is not persuasive A) as shown above, B) Once again, thermochromic material and thermochromic containers are very well known in the art. It is also very well known that thermochromic materials could have different composition. Therefore, the thermochromic material could be customized/ configured to perform the particular functions of blocking/ transmitting the desired light, so as to protect the content of the vessel. C) please note, the term specific fluid is broad and relative term. Any fluid placed in the thermochromic container could be considered as a specific fluid, since it has  its own properties: desired temperature, boiling temperature, composition, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 03, 2021